DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/18/2021 and 04/19/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-22 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US. Patent No. 10,893,130, hereinafter “Song”).
As to claim 1, Song discloses a display device [figure 1, display device “100”], comprising:
a panel part including a bending area [figure 8, display panel “151” including a bending area “1024”];
a digitizer disposed under the panel part [figure 8, display unit “151” may be combined with a touch sensor, column 10, ll. 26-32];
a first magnetic member [figure 16, first magnetic member “221” disposed between “102” and “103”] disposed under the digitizer [figure 8, “102” together with “103” is disposed under “151”] and including a first portion and a second portion [figure 16, “221” includes a first portion and a second portion], the first portion and the second portion being spaced apart from each other by a dividing area at least partially overlapping the bending area [figures 8 and 16, first portion and second portion of “221” being spaced apart from each other by a dividing area at least partially overlapping the bending area”1024”]; and
a second magnetic member [figure 16, second magnetic member “222” disposed under first magnetic member “221” and at least partially overlapping the dividing area] disposed under the first magnetic member and at least partially overlapping the dividing area.
Song teaches multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the one embodiment of the display device of Song to include features from other embodiments of Song, in order to prevent the display from being separated (Song, abstract).
As to claim 2, Song discloses the display device of claim 1, further comprising a first core structure disposed under both the first magnetic member and the second magnetic member, the first core structure including a stretchable portion at least partially overlapping the dividing area [figure 8, core structure “1024”-“1025” disposed under “102”, including a stretchable portion].
As to claim 3, Song discloses the display device of claim 2, further comprising a support structure filling at least a portion of the dividing area [figure 9, a support structure “1011” at least a portion of the dividing area].
As to claim 4, Song discloses the display device of clam 3, wherein the support structure includes a printed layer disposed on the stretchable portion of the first core structure [figure 9, a printed layer “104” disposed on the stretchable portion].
As to claim 8, Song discloses the display device of claim 3, except for wherein a height of an upper end of the support structure is greater than a height of an upper end of the first magnetic member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the height of an upper end of the support structure greater than a height of an upper end of the first magnetic member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 9, Song discloses the display device of claim 3, wherein a portion of a lower surface of the digitizer is recessed upwardly to form a recess, and a portion of the support structure is disposed within the recess [figure 4, the lower surface of “151” is recessed upwardly for form a recess “1013” and a portion of the support structure is disposed within the recess].
As to claim 10, Song discloses the display device of claim 2, wherein the second magnetic member includes a first portion and a second portion [figure 16, first portion and second portion of “222” alternatively disposed next to each other].
Song discloses the claimed invention except for which are spaced apart from each other. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the first portion and the second portion spaced apart from each other, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 11, Song discloses the display device of claim 10, further comprising a second core structure disposed under the first core structure, the second core structure including a first portion and a second portion, which are spaced apart from each other [figure 16, second core structure “103” disposed under first core structure including a first bent portion on one end and a second bent portion on the other end], wherein the second magnetic member is disposed between the first core structure and the second core structure [figure 16, “222” is disposed between the first core structure and second core structure].
As to claim 12, Song discloses the display device of claim 10, further comprising a second core structure disposed under the first core structure, the second core structure including a first portion and a second portion, which are spaced apart from each other [figure 16, second core structure “103” disposed under first core structure including a first bent portion on one end and a second bent portion on the other end], wherein the second magnetic member is disposed between the first portion and the second portion of the second core structure [figure 16, “222” is disposed between the first portion and second core portion].
As to claim 13, Song discloses the display device of claim 2, except for wherein a width of the dividing area is greater than a width of the stretchable portion of the first core structure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a width of the dividing area greater than a width of the stretchable portion of the first core structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 14, Song discloses the display device of claim 2, further comprising an adhesive member disposed between the digitizer and the panel part, the adhesive member including a first portion and a second portion [column 21, ll. 10-14, adhesive tapes may be attached to both surfaces of “1045”], which are spaced apart from each other by a gap at least partially overlapping the stretchable portion [figure 9, adhesive tapes on both sides of “1045” are spaced apart overlapping the stretchable portion].
As to claim 15, see the above discussion of claims 1 and 3.
As to claim 16, see the above discussion of claim 2.
As to claim 17, see the above discussion of claim 4.
As to claim 18, see the above discussion of claim 6.
As to claim 19, see the above discussion of claim 7.
As to claim 20, see the above discussion of claim 8.
As to claim 21, see the above discussion of claim 9.
As to claim 22, see the above discussion of claims 1 and 9.
As to claim 25, Song discloses a display device [figure 1, display device “100”], comprising:
a display panel [figure 8, display panel “151” having a folding axis at the bending area] having a folding axis;
a first magnet [figure 16, magnetic member “221” disposed on a first side of the folding axis at the bending area] disposed on a first side of the folding axis;
a second magnet [figure 16, magnetic member “221” disposed on a second side of the folding axis at the bending area] disposed on a second side of the folding axis; and
a third magnet [figure 16, magnetic member “222” disposed under “221”] disposed under the first magnet.
Song teaches multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the one embodiment of the display device of Song to include features from other embodiments of Song, in order to prevent the display from being separated (Song, abstract).
As to claim 26, Song discloses the display device of claim 25, further including a digitizer [figure 8, display unit “151” may be combined with a touch sensor, column 10, ll. 26-32]. Song disclosed the claimed invention except for the digitizer disposed between the display panel and the first magnet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to dispose the digitizer between the display panel and the first magnet, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 27, Song discloses the display device of claim 25, except for wherein the first magnet is spaced apart from the second magnet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the first magnet spaced apart from the second magnet, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 28, Song discloses the display device of claim 25, wherein the third magnet at least partially overlaps the folding axis [figures 16 and 18, “222” partially overlaps the folding axis].
Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Meisner et al. (US. Pub. No. 2009/0051863, hereinafter “Meisner”).
As to claim 6, Song discloses the display device of claim 3. 
Song does not disclose wherein the support structure is porous.
Meisner teaches a display device comprising a support structure is porous [paragraph 135, a porous support structure “1710”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Song to have the support structure using porous, as taught by Meisner, since it is a simple substitution of one known element for another to obtain predictable results.
As to claim 23, see the above discussion of claim 6.
Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Schafer et al. (US. Pub. No. 2019/0208655, hereinafter “Schafer”).
As to claim 7, Song discloses the display device of claim 3.
Song does not expressly disclose wherein the support structure includes a polymeric material.
Schafer teaches a display device comprising a support structure including a polymeric material [paragraph 50, display module can include support structure made from a polymeric material].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Song to have the support structure using a polymeric material, as taught by Schafer, since it is a simple substitution of one known element for another to obtain predictable results.
As to claim 24, see the above discussion of claim 7.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 5, such as “wherein the stretchable portion has a lattice shape, and the printed layer has a lattice shape corresponding to the shape of the stretchable portion”, recited by claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622